DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
 Response to Amendment
Claims 1-3, 5-13, and 15 are currently pending. Claims 1, 2, 11, and 12 have been amended.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "CH1" and "341" have both been used to designate the same box in Fig. 3. Characters “CH2” and “341” have both been used to designate another same box in Fig. 3. “CH1” and “441” have both been used to designate the same box in Fig. 4. “CH2” and “442” have both been used to designate another same box in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
“and the second” in line 9 of claim 1 should read “the second”
“obtained the signal” in line 28 of claim 1 should read “obtained signal”
“obtained the signal” in line 29 of claim 11 should read “obtained signal”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, 5-10, 12, 13, and 15 are further rejected due to their dependency to claim 1 or 11.
Claim 1 recites “…a first impedance between the first electrode unit and the first portion of the user’s body based on the first signal” in lines 15-16 and “…a second impedance between the second electrode unit and the second portion of the user’s body based on the second signal” in lines 20-21. However, lines 22-23 recite “…the first impedance corresponding to the first channel and the second impedance corresponding to the second channel…” It is unclear if the first and second impedances are between the first electrode unit and the first portion of the user’s body and between the second electrode unit and the second portion of the user’s body, respectively. It is also unclear what exactly the first impedance and the second impedance are. For example, it is unclear if the impedances are between the user’s body and the electrode unit or if the impedances are between the two electrodes. Clarification is requested. For examination purposes, it is interpreted that he first and second impedances are between the first electrode unit and the first portion of the user’s body and between the second electrode unit and the second portion of the user’s body, respectively. Claim 11 also has a similar issue.
Claim 1 recites “…a designated range, based on the first impedance and the second impedance” in lines 24-25. However, it is unclear if the designated range should be based on the first and second impedances or the adjusted first and second impedances. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 2, 3, and 5-10 are further rejected due to their dependency to claim 1. Claim 1 recites “via a first portion of a user’s body” and “via a second portion of the user’s body” in lines 5 and 9, respectively, which encompass a human organism. Examiner suggests to amend the claim to have the first/third electrodes to be configured to be connected with the second/fourth electrode via a first/second portion of the user’s body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 (US Pub No. 2017/0281044 – previously cited) in view of Kim et al. ‘919 (US Pub No. 2005/0215919 – previously cited) further in view of Hacker et al. ‘743 (US Pub No. 2005/0085743).
Regarding claim 1, Ahn et al. ‘044 teaches an electronic device (Fig. 2A body fat measurement module 310 and [0108]), comprising:
a sensor module (Fig. 2A area defined by box with dashed lines and [0109]);
a first electrode unit connected with a first channel of the sensor module and including a first electrode and a second electrode, wherein the first electrode is connected with the second electrode via a first portion of a user’s body contacting the first electrode unit, and the first electrode and the second electrode are connected with the first channel (Fig. 2A first and second electrodes 311, 312 and [0109]; Fig. 6A and [0148] show electrodes 311, 312 are connected to a first switch 181 via first antenna module, indicating a first connection, or channel.);
a second electrode unit connected with a second channel of the sensor module including a third electrode and a fourth electrode, wherein the third electrode is connected with the fourth electrode via a second portion of the user’s body contacting the second electrode unit, and the third electrode and the fourth electrode are connected with the second channel (Fig. 2A third and fourth electrodes 313, 314 and [0109]; Fig. 6A and [0148] show electrodes 313, 314 are connected to switch 182 via second antenna module, indicating a second connection, channel.); and
a processor (Fig. 1A controller 180 and [0037]) configured to, via the sensor module:
measure a first impedance between the first electrode unit and the first portion of the user’s body based on the first signal (Fig. 2B and [0124]; To measure body fat, the sensor module will measure the impedance in each of the electrodes.);
measure a second impedance between the second electrode unit and the second portion of the user’s body based on the second signal (Fig. 2B and [0124]; To measure body fat, the sensor module will measure the impedance in each of the electrodes.);
adjust the first impedances corresponding to the first channel and the second impedance corresponding to the second channel, respectively ([0178]; “…when the acquired impedance value is not in the threshold range, the controller 180 changes the frequency value of the applied current…” thus adjusting the impedance.); and
obtain a signal related to the user’s body, with the adjusted first impedance corresponding to the first channel and the adjusted second impedance corresponding to the second channel and generate a biometric signal based on the obtained the signal related to the user’s body (Fig. 9A S625, S626 and [0179]-[0180]); and
analyze the biometric signal and provide biometric information related to the user’s body (Fig. 9A S627 and [0180]; Body fat is interpreted as a biometric signal.).
Ahn et al. ‘044 teaches all of the elements of the current invention as mentioned above except for the processor configured to, via the sensor module:
output a first reference signal to the first electrode, identify a first signal which results as the first reference signal is received by the second electrode via the first portion of a user’s body; and
output a second reference signal to the third electrode, identify a second signal which results as the second reference signal is received by the fourth electrode via the second portion of the user’s body.
Kim et al. ‘919 teaches a processor (Fig. 2 stimulus signal generating unit 220 and [0037]) configured to, via a sensor module (Fig. 2 first current generator 221 and [0037]):
output a first reference signal to the first electrode ([0041]-[0042]; First current generator 221 generates an AC to the first electrode E1.), identify a first signal which results as the first reference signal is received by a second electrode ([0039]; AC voltage is measured from E3.) via the first portion of a user’s body ([0034], [0037]); and
output a second reference signal to the third electrode ([0041]-[0042]; First current generator 221 generates an AC to the second electrode E2 when contact point a1 is in contact with contact point b1.), identify a second signal which results as the second reference signal is received by the fourth electrode ([0039]; AC voltage is measured from E4.) via a second portion of the user’s body ([0034], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ahn et al. ‘044 to include outputting a first reference signal via the first electrode, identifying a first signal which results as the first reference signal is received by the second electrode, outputting a second reference signal via the third electrode, and identifying a second signal which results as the second reference signal is received by the fourth electrode as Kim et al. ‘919 teaches that this would aid in measuring two difference bio signals without interference ([0010]).
Ahn et al. ‘044 in view of Kim et al. ‘919 teaches all of the elements of the current invention as mentioned above except for adjusting the first impedance and the second impedance so that a difference between the first impedance and the second impedance meets a designated range, based on the first impedance and the second impedance.
Hacker et al. ‘743 teaches that the difference in impedance for the electrodes must be within an acceptable range and if a difference falls outside of the accepted range, it is indicated on a display to allow for the cause of the problem to be identified and resolved. This display would confirm proper placement of the monitoring electrodes prior to intraoperative monitoring ([0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjusting of the first impedance and the second impedance of Ahn et al. ‘044 in view of Kim et al. ‘919 to include adjusting the first impedance and the second impedance so that a difference between the first impedance and the second impedance meets a designated range, based on the first impedance and the second impedance as Hacker et al. ‘743 teaches that this will aid in indicating proper placement of the electrodes.
Regarding claim 2, Ahn et al. ‘044 teaches wherein the sensor module includes:
an impedance analyzer configured to:
measure the first impedance between the first electrode unit and the first portion of the user’s body and the second impedance between the second electrode unit and the second portion of the user’s body (Fig. 6A impedance measurement chip 390 and [0148]), and
output a control signal according to a result of a measurement of the first impedance and the second impedance (Fig. 6A impedance measurement chip 390 and [0148]); and
an impedance controller configured to control the first impedance corresponding to the first channel and the second impedance corresponding to the second channel, respectively, in response to the control signal ([0180]).
Regarding claim 7, Ahn et al. ‘044 teaches wherein the processor is configured to:
determine the difference between the first impedance and the second impedance via the sensor module ([0179]; “…controller 180 can compare an impedance value acquired when the current with the first frequency is applied through the first and third electrodes…with an impedance value acquired wen the current with the first frequency is applied through the second and fourth electrodes…”); and
if the difference between the first impedance and the second impedance is larger than a designated value, adjust the first impedance corresponding to the first channel and the second impedance corresponding to the second channel, respectively, so that the difference meets the designated range ([0178]-[0179]).
Regarding claim 8, Ahn et al. ‘044 teaches wherein the processor is configured to:
determine the difference between the first impedance and the second impedance via the sensor module ([0179]; “…controller 180 can compare an impedance value acquired when the current with the first frequency is applied through the first and third electrodes…with an impedance value acquired wen the current with the first frequency is applied through the second and fourth electrodes…”); and
if the difference between the first impedance and the second impedance is equal to or smaller than a designated value, refrain from adjusting the first impedance corresponding to the first channel and the second impedance corresponding to the second channel, respectively ([0178]-[0179]).
Regarding claim 10, Ahn et al. ‘044 teaches wherein the sensor module is configured to sense at least one of the user’s body fat, electrocardiogram, skin resistance, electromyogram, electroencephalogram, or electrooculogram (Abstract; “determine body fat measurement”).
Regarding claims 11 and 12, Ahn et al. ‘044, as modified by Kim et al. ‘919 and Hacker et al. ‘743, teaches a method for operating an electronic device, the method comprising the recited elements.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 in view of Kim et al. ’919 further in view of Hacker et al. ‘743 further in view of Gerber ‘387 (US Pub No. 2007/0100387 – previously cited).
Regarding claims 3 and 13, Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 teaches all of the elements of the current invention as mentioned above except for wherein the impedance controller includes at least one resistor and capacitor for controlling the first impedance corresponding to the first channel and the second impedance corresponding to the second channel, respectively.
Gerber ‘387, which is of the same field of endeavor as the current application of an electronic device and a device that measures impedance, teaches impedance measurement circuitry may also include resistors capacitors and other known circuits and components for measuring current and/or voltage of the signal, as well as processing circuitry for determining the impedance based on measured currents and/or voltages ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impedance controller of Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 to include at least one resistor and capacitor as Gerber ‘387 teaches that it is well-known in the art for impedance measurement circuitry to have resistors and capacitors.
Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 further in view of Hafezi et al. ‘241 (US Pub No. 2020/0121241, provisional application filed 04 April 2017 – previously cited).
Regarding claims 5 and 15, Ahn et al. ‘044 teaches sequentially output the first reference signal and the second reference signal with different frequencies (Fig. 2B and [0124]; When the hands touch each side of the sensor module, the sensor module will measure the impedance in each of the electrodes.). One of ordinary skill in the art would understand that not all of the reference signals would have the same frequency.
Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to, via the sensor module:
determine resistance components and capacitance components of the first impedance and the second impedance based on the first reference signal and the second reference signal.
Hafezi et al. ‘241, which is of the same field of endeavor as the current application of an electronic device and a device that measures skin impedance, teaches resistance and capacitance values derived from the impedance sensor output are not necessarily unique. For this discussion, the impedance sensor output will be discussed in terms of the real and imaginary components of the impedance, but it is understood by those skilled in the art that resistance, capacitance, phase, and amplitude may offer equivalent ways of describing and analyzing the same data ([0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 to include determine resistance components and capacitance components as Hafezi et al. ‘241 teaches it is understood by those skilled in the art that these are ways to analyze biological impedance data ([0160]).
Regarding claim 6, Ahn et al. ’044 teaches wherein the processor is configured to determine a frequency range of the first reference signal and the second reference signal, based on a type of the biometric signal ([0009], [0178]-[0179]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 further in view of Chetham et al. ‘348 (US Pub No. 2011/0025348 – previously cited).
Regarding claim 9, Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 teaches all of the elements of the current invention as mentioned above except for an amplifier configured to differentially amplify a first input signal obtained from the first electrode unit via the first channel and a second input signal obtained from the second electrode unit via the second channel an generate the biometric signal based on the differentially amplified first input signal and the differentially amplified second input singal.
Chetham et al. ‘348 teaches measuring the electrical impedance of a subject’s body ([0003]). Typically the apparatus used to measure the electrical impedance includes a differential amplifier for amplifying second signals measured at each of two second electrodes ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Ahn et al. ‘044 in view of Kim et al. ‘919 further in view of Hacker et al. ‘743 to include an amplifier as Chetham et al. ‘348 teaches that an amplifier is typical for impedance measuring apparatuses to have to amplify signals.
Response to Arguments
Applicant argues that Examiner’s assertion that the entire claim is directed towards a mental process is not correct and is improper. Without agreeing or disagreeing, Examiner has withdrawn the 35 U.S.C. 101 rejection has the independent claims provide sufficient structure to overcome the rejection.
Applicant argues that neither Ahn et al. ‘044 nor Kim et al. ‘919 teaches “adjust[ing] the first impedance corresponding to the first channel and the second impedance corresponding to the second channel, respectively, so that a difference between the first impedance and the second impedance meets a designated range, based on the first impedance and the second impedance.” Examiner respectfully agrees. However, upon further consideration, it was found that Hacker et al. ‘743 teaches “…a difference between the first impedance and the second impedance meets a designated range, based on the first impedance and the second impedance.” Regarding “adjust[ing] the first impedance corresponding to the first channel and the second impedance corresponding to the second channel, respectively,” it is unclear what exactly is the first impedance and the second impedance (see 35 U.S.C. 112(b) rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791